Citation Nr: 0000178	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for a right ulnar nerve 
injury.

3.  Entitlement to service connection for left eye nevus.

4.  Entitlement to service connection for a left ankle 
injury.

5.  Entitlement to an evaluation in excess of 10 percent for 
deflection of the nasal septum.

6.  Entitlement to a compensable evaluation for a right ankle 
injury.

7.  Entitlement to an effective date prior to January 28, 
1997 for the grant of entitlement to service connection for 
deflection of the nasal septum and for a right ankle injury.  

8.  Whether recoupment of disability compensation to offset 
separation pay of $11,094.53 is proper.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to May 1986 
and from June 1986 to November 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).

The Board notes that in his January 1998 substantive appeal, 
the veteran raised the issue of entitlement to service 
connection for plantar warts.  This issue has not been 
addressed by the RO, therefore it is referred to the RO for 
appropriate consideration.

FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
pulmonary tuberculosis or of a nexus between pulmonary 
tuberculosis and an incident of service has not been 
presented.

2.  Competent medical evidence of a nexus between the 
veteran's right ulnar nerve injury and an incident of service 
has not been presented.  

3.  Competent medical evidence of a nexus between the 
veteran's left eye nevus and an incident of service has not 
been presented.  

4.  Competent medical evidence of a current diagnosis of a 
left ankle injury or of a nexus between a left ankle injury 
and an incident of service has not been presented.

5.  The veteran's deflected nasal septum is manifested by 
slight deviation to the left, enlarged turbinates, increased 
scar tissue along the floor of the nose, greater on the left 
than the right, and minimal collapse of the nasal alae with 
quiet inspiration.

6.  The veteran's right ankle injury is manifested by no more 
than moderate limitation of motion.

7.  On January 28, 1997, the RO received the veteran's claim 
of entitlement to service connection for deflection of the 
nasal septum and for a right ankle injury.

8.  In an August 1997 rating decision, the RO granted 
entitlement to service connection for deflection of the nasal 
septum and for a right ankle injury.  

9.  The veteran served on active duty in the United States 
Air Force from July 1981 to May 1986 and from June 1986 to 
November 1990.

10.  The veteran received $11,094.53 in separation pay upon 
his discharge from service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
pulmonary tuberculosis is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
right ulnar nerve injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim of entitlement to service connection for left 
eye nevus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim of entitlement to service connection for a left 
ankle injury is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The criteria for an evaluation in excess of 10 percent 
for deflection of the nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.97, Diagnostic Codes 6502, 6510-6514, 6522 (1999).  

6.  A 10 percent evaluation is warranted for a right ankle 
injury.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 
(1999).

7.  An effective date prior to January 28, 1997 for the grant 
of entitlement to service connection for deflection of the 
nasal septum and for a right ankle injury is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 C.F.R. 
§ 3.104, 3.155, 3.400 (1999).

8.  The veteran's VA disability compensation is properly 
subject to recoupment of separation pay that he received when 
discharged from service.  10 U.S.C.A. § 1174 (West 1991); 
38 C.F.R. § 3.700 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that upon enlistment 
examination dated in May 1981, the veteran's systems were 
clinically evaluated as normal.  Clinical records reflect 
various impressions of upper respiratory infections, 
bronchitis, right ankle crepitus, a right foot contusion, 
tendon scarring on the right ankle, viral infection, 
headaches secondary to anxiety, mild pharyngitis, right hip 
pain, viral syndrome, scalp laceration, left Achilles 
tendonitis, sinusitis, mild right Achilles tendonitis, 
chicken pox, left knee strain, plantar warts, conjunctivitis, 
and a right finger laceration.  Excessive refractive error 
and slight nasal septal deviation to the right were also 
noted.  Clinical records dated in May 1987 reflect the 
veteran underwent a nasal septorhinoplasty, and a discharge 
summary noted a history of three nasal fractures, the last 
being in 1982.  

Service personnel records reflect two outpatient ear, nose 
and throat appointments in April 1987 and June 1987 as well 
as one inpatient ear, nose and throat appointment in May 
1987.  The veteran's service records also reflect that the 
veteran received separation pay in the amount of $11,094.53.

Private medical records dated from July 1993 to January 1997 
reflect the veteran underwent nasal septoplasty and partial 
bilateral anterior turbinectomy in August 1993.  Complaints 
of persistent breathing problems were noted.  

A private report of neurodiagnostic studies dated in December 
1993 reflects an impression of an abnormal nerve conduction 
velocity demonstrating prolonged distal latencies of both 
median nerves consistent with definite bilateral carpal 
tunnel syndrome of moderate degree and swelling of the ulnar 
nerve across the elbow region consistent with tardy ulnar 
palsy.  It was also noted there was delay of the ulnar nerve 
at the elbow consistent with a bilateral injury at Guyon's 
canal, left greater than right.  

Private medical records dated from May 1994 to November 1995 
reflect the veteran received rabies inoculations and a 
hepatitis B shot.  

Private medical records dated from 1995 to 1996 reflect 
complaints of nasal obstruction and right ankle clicking.  An 
assessment of mild ankle instability was noted.  A March 1996 
allergy test reflects an impression of vasomotor rhinitis, 
rule out allergic rhinitis with some structural component, 
possibly due to postoperative scarring.  A positive purified 
protein derivative was noted in August 1995.  An October 1995 
clinical record reflects an assessment of mild ankle 
instability which was likely due to muscular weakness and a 
problem with balance as opposed to anything inherently 
biochemical.  

A private medical statement dated in November 1995, reflects 
the veteran was noted to have a purified protein derivative 
(PPD) of 30 millimeters in May 1994.  A chest x-ray at that 
time was negative.  It was noted that the veteran was 
believed to not be a recent converter but his previous 
negative PPD was in 1986.  It was also noted that the veteran 
was apparently healthy at the present time.  

A private medical statement from Dr. Z. dated in November 
1995 reflects that the veteran was examined in July 1993 for 
a follow-up examination of a November 1992 visit when a 
choroidal nevus along the supratemporal arcade of his left 
eye was discovered.  It was noted that the examination 
revealed a flat choroidal nevus, unchanged from a previous 
examination and photograph.

A private medical statement from Dr. K. dated in November 
1995 reflects that the veteran was seen in November 1993 for 
a history of shooting pain in the right arm.  It was noted 
that the injury was sustained during a rugby game while the 
veteran was on active duty.  The physician further noted that 
the veteran continued to complain of abnormal sensation from 
the elbow down to the fingers involving the fourth and fifth 
digits.  Decreased sensation and pain were also noted.  The 
physician further noted that the veteran described a dull 
feeling between the fingers and an excruciating pain which 
caused him to drop objects if he touched or bumped the elbow 
area.  Finally, it was noted that a December 1993 nerve 
conduction velocity study identified the injury of the ulnar 
nerve across the elbow.  

A private medical statement dated in December 1995 from Dr. 
R. S. reflects the veteran had been under his care since 1993 
for nasal airway obstruction.  It was noted that the veteran 
had difficulty clearing his ears because of his persistent 
nasal obstruction.  It was also noted that an evaluation in 
1994 revealed evidence of persistent nasal airway 
obstruction, manifested primarily by a nasal valve collapse 
on the left side.  The physician noted the veteran was 
extremely limited regarding exercise and pressure changes and 
had persistent difficulty related to diving as well as other 
physical activities.  Finally, the physician opined that the 
veteran's nasal condition was significant and that he was 
bothered by a nasal obstruction problem that would require 
further revisional surgery if indicated.  

A March 1996 private medical statement from Dr. R. K. 
reflects that the veteran was seen in February 1996 and 
complained of clicking and popping involving the right ankle.  
It was noted that the veteran described no significant pain.  
Physical examination revealed a benign ankle and foot 
examination with free range of motion and no deformity or 
tenderness.  X-ray examination was noted as normal.  A 
computed tomography scan was noted as essentially 
unremarkable, revealing only a small fleck of bone noted off 
the distal fibula.  The physician opined that this was 
unlikely to be causing the veteran's present symptoms.  The 
physician further opined that the etiology of the veteran's 
symptoms was unclear and no further treatment was indicated.  
The physician stated that it was unclear as to whether this 
actually stemmed from a supposed hairline fracture incurred 
during military service.  

A private medical statement from Dr. A. S., dated in March 
1996, reflects that the veteran had an extremely scarred nose 
due to multiple surgeries as well as a history of difficulty 
breathing through his nose.  The physician noted that the 
valve area of the veteran's nose was extremely scarred, as 
was the septum with a very mild deviation to the right.  The 
physician opined that further surgery on the veteran's nose 
would not be of any benefit to his breathing abilities 
because of the extreme scar tissue formation in the area of 
the valve and may also be detrimental to his breathing 
abilities.  

On January 28, 1997, the RO received the veteran's claim of 
entitlement to service connection for a nose injury, an ulnar 
nerve injury, an ankle injury, left eye nevus, and 
tuberculosis.

An April 1997 letter from a private physician reflects that 
examination of the veteran demonstrated mild right septal 
deflection with 4+ turbinate hypertrophy.  It was noted that 
the turbinates looked as though they had had partial anterior 
resection, but were still quite obstructive.  It was also 
noted that an audiogram showed a mild high frequency "dip" 
which might explain his tinnitus.  The examiner opined that 
the veteran would benefit from a submucous 
resection/excision.  

Undated private treatment records reflect impressions of 
blepharospasm by history of the left lower eyelid and chronic 
nasal obstruction.  

Upon VA examination of the nose and sinuses dated in May 
1997, the veteran complained of nasal airway obstruction, 
greater on the left than the right.  The examiner noted the 
septum was slightly deviated to the left with enlarged 
turbinates.  The examiner also noted increased scar tissue 
along the floor of the nose, greater on the left than the 
right and minimal collapse of the nasal alae with quiet 
inspiration.  Decreased smelling ability secondary to 
decreased airflow through the nose was also noted.  A 
diagnosis of nasal airway obstruction greater on the left 
than the right was noted.  

Upon VA joint examination dated in May 1997, the veteran 
complained of numbness and tingling from the right forearm to 
the web of the 4th and 5th digits as well as popping and 
clicking in the left ankle.  Physical examination of the 
right hand revealed no edema, no atrophy, and normal skin.  
Physical examination of the left and right ankles revealed no 
swelling, no deformity, and a negative anterior post drawer 
sign.  Range of motion in the left ankle was noted as 15 
degrees medial deviation and 30 degrees lateral deviation.  
Plantar flexion was to 150 degrees and dorsiflexion was to 80 
degrees.  Range of motion in the right ankle revealed 20 
degrees medial deviation and 20 degrees lateral deviation, as 
well as 120 degrees plantar flexion and 90 degrees 
dorsiflexion.  The examiner noted no objective abnormal 
findings were found.  

Upon VA respiratory examination dated in May 1997, the 
veteran reported a positive tuberculosis skin test in 1980.  
A radiology report of the chest revealed a negative 
impression.  The examiner noted no objective findings or 
impressions.  

The record reflects uninterpreted eye charts dated in June 
1997.

In an August 1997 rating decision, the RO granted entitlement 
to service connection for deflection of the nasal septum, 
evaluated as 10 percent disabling effective January 28, 1997, 
and for a right ankle injury, evaluated as noncompensable 
effective January 28, 1997.  

At his September 1999 hearing before a member of the Board, 
the veteran testified that his separation pay was not for his 
nasal deflection and he had no knowledge that it was for any 
type of disability.  (Transcript, page 4).  The veteran 
stated that he received about $11,000.00 right before he was 
discharged or around the same time as his discharge.  
(Transcript, page 5).  The veteran also testified that he was 
entitled to an earlier effective date for the grant of 
service connection for deflection of the nasal septum and a 
right ankle injury because his disabilities continued after 
his discharge from service and he sought treatment at a VA 
facility in early 1991.  (Transcript, pages 6-7).  In regard 
to his nasal condition, the veteran testified that the left 
nasal passage was completely blocked and that he could not 
breathe out of his nose normally.  The veteran also reported 
occasional nosebleeds and a lot of discomfort.  (Transcript, 
pages 7-11).  The veteran testified that he had been told 
that he had rhinitis.  (Transcript, page 11).  The veteran 
acknowledged that he filed his claims for service connection 
on January 28, 1997.  (Transcript, page 8).

In regard to his right ankle, the veteran testified that he 
had to wear a brace at all times to prevent small bones from 
breaking.  (Transcript, pages 12-13).  The veteran stated he 
would not be able to walk more than three miles without the 
brace on.  The veteran also reported pain upon taking the 
brace off and after about two hours when wearing the brace.  
(Transcript, page 13).  The veteran stated that his ankle 
clicked and popped when walking.  (Transcript, page 14).  

In regard to his left ankle, the veteran testified that he 
injured his left ankle during service while parachute 
jumping.  (Transcript, page 19).  The veteran also testified 
that he had a positive tuberculosis test in 1992 or 1993.  
The veteran reported that the physician asked him if he had 
been in Asia, and he stated that he had been in Asia and all 
over the world.  (Transcript, page 21).  The veteran 
testified that his ulnar nerve injury was identified in 1992 
or 1993 and that it was service-connected because he fell and 
bumped his right arm often.  The veteran stated that he often 
thought he had bumped his funny bone and did not seek medical 
treatment.  (Transcript, page 23).  The veteran stated he 
experienced shooting pains between two of his fingers every 
now and then when the nerve got pinched.  (Transcript, page 
24).  The veteran stated that his left eye nevus was 
discovered in 1992 or 1993.  (Transcript, page 25).  

II.  Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

A.  Entitlement to Service Connection for Pulmonary 
Tuberculosis

Following a review of the evidence of record, the Board 
concludes that entitlement to service connection for 
pulmonary tuberculosis is not warranted.

The veteran's service medical records are silent for 
complaints, treatment, or diagnoses relevant to pulmonary 
tuberculosis.  The only medical evidence of record relevant 
to pulmonary tuberculosis is a November 1995 statement from a 
private physician reflecting that the veteran had a purified 
protein derivative of 30 millimeters in May 1994 and was 
treated with six months of isoniazid.  The physician noted 
that the veteran had a negative PPD in 1986 and was 
apparently healthy at the present time.  

The claim for service connection for pulmonary tuberculosis 
is supported solely by the contentions of the veteran.  
However, the Court has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the veteran's lay 
assertion that he contracted pulmonary tuberculosis during 
his active service is neither competent nor probative of the 
issue in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred during 
his active service, he is not competent to diagnose or 
determine the etiology of his own pulmonary tuberculosis, if 
any.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. 
Brown, 4 Vet. App. 565, 657 (1993).

In the absence of competent medical evidence of a current 
diagnosis of pulmonary tuberculosis as well as competent 
medical evidence of a nexus between pulmonary tuberculosis 
and an incident of service, the veteran's claim is not well 
grounded and must be denied.  

B.  Entitlement to Service Connection for a Right Ulnar Nerve 
Injury

Following a review of the evidence of record, the Board 
concludes that entitlement to service connection for a right 
ulnar nerve injury is not warranted. 

Although the November 1995 private medical statement from Dr. 
T. K. states that the veteran's injury was sustained during a 
rugby game while on active duty, the veteran's service 
medical records are silent for any complaints or treatment 
related a right arm injury.  The November 1995 private 
medical statement does not reflect that the veteran's service 
medical records were reviewed by the physician.  The Court 
has held that an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  See Wood v. Derwinski, 1 Vet. App. 190, 
191, 192 (1991).  Additionally, post-service medical records 
are silent for treatment or complaints related to the right 
arm until 1993, more than two years after the veteran's 
discharge from service.

As previously noted, the veteran's lay assertion that his 
right ulnar nerve injury is the result of falls and bumps 
incurred during service is neither competent or probative of 
the issue in question.  See Espiritu, 2 Vet. App. 494-5.

In the absence of competent evidence of a nexus between the 
veteran's right ulnar nerve injury and an incident of 
service, the claim is not well grounded and must be denied.

C.  Entitlement to Service Connection for Left Eye Nevus

Following a complete review of the evidence of record, the 
Board concludes that entitlement to service connection for 
left eye nevus is not warranted.

The veteran's service medical records are silent for 
treatment, complaints, or diagnoses related to left eye 
nevus.  Although the evidence of record reflects that the 
veteran currently suffers from left eye nevus, competent 
medical evidence of a nexus between left eye nevus and an 
incident of service has not been presented, nor does the 
evidence reflect that this disorder was diagnosed within one 
year of the veteran's discharge from active service.  

As previously noted, the Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reveal that the veteran possesses any medical expertise.  
Thus, his lay assertions to the effect that his left eye 
nevus was incurred in or caused by his active service has no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

In the absence of competent medical evidence of a nexus 
between the veteran's left eye nevus and an incident of 
service, the claim is not well grounded and must be denied.

D.  Entitlement to Service Connection for a Left Ankle Injury

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
left ankle injury is not warranted.  

Although service medical records reflect the veteran was 
treated on two occasions for his left ankle, a May 1997 VA 
examination of the joints revealed no objective abnormal 
findings in the left ankle.  The veteran's claim of 
entitlement to service connection for a left ankle injury is 
supported solely by his own testimony.  As previously noted, 
the veteran is not competent to give a medical diagnosis.  
See Espiritu, 2 Vet. App. 495-495.  Thus, competent medical 
evidence of a current left ankle disorder has not been 
presented.  In the absence of competent medical evidence of a 
current left ankle disorder as well as evidence of a nexus 
between any current left ankle disorder and an incident of 
service, the veteran's claim is not well grounded and must be 
denied.  


E.  Entitlement to an Evaluation in Excess of 10 Percent for 
Deflection of the Nasal Septum

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Deviation of the nasal septum is rated pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).  Pursuant to that 
regulation, traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
evaluation.  A 10 percent disability evaluation is the 
highest rating allowed under 38 C.F.R. § 4.97, Diagnostic 
Code 6502.  

In evaluating the veteran's nasal disability, the Board has 
also considered federal regulation 38 C.F.R. § 4.97, which 
contains five Diagnostic Codes for various forms of 
sinusitis, all of which are rated under a General Rating 
Formula.  Under the general rating formula, an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (1999).  An evaluation of ten percent is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 30 percent evaluation.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

As reflected in the May 1997 VA examination, the veteran's 
nasal disability is manifested by slight deviation to the 
left, enlarged turbinates, increased scar tissue along the 
floor of the nose, greater on the left than the right, and 
minimal collapse of the nasal alae with quiet inspiration.  A 
diagnosis of nasal airway obstruction greater on the left 
than the right was noted.  Although the evidence reflects 
that the veteran has an extremely scarred nose due to 
multiple surgeries, the record is silent for evidence of 
chronic osteomyelitis, near constant sinusitis characterized 
by headaches, pain and tenderness of the affected sinus, 
purulent discharge or crusting after repeated surgeries, 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterizes by headaches, pain, and purulent discharge or 
crusting.  Thus, an evaluation in excess of 10 percent under 
the rating criteria applicable to sinusitis is not warranted.  

The Board is cognizant of the veteran's testimony that he was 
told that he has rhinitis.  The rating schedule for rhinitis 
provides for a 10 percent evaluation for allergic or 
vasomotor rhinitis without polyps but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted for allergic or vasomotor rhinitis with polyps.  
See 38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).  The 
record is silent for evidence of allergic or vasomotor 
rhinitis with polyps.  Thus, an evaluation in excess of 10 
percent under the rating criteria applicable to rhinitis is 
not warranted.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's nasal 
disability results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

The Board notes that although the decision herein included 
consideration of the Court's decision in Fenderson, the 
veteran has not been prejudiced by such discussion.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

The Board has also discussed whether extraschedular 
consideration is warranted in this case.  In doing so, the 
Board has considered all of the evidence, to include service 
medical records and the records of post-service medical 
treatment to date.  A disability evaluation in excess of 10 
percent was denied based on the totality of the evidence, 
without predominant focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.

F.  Entitlement to a Compensable Evaluation for a Right Ankle 
Injury

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Limitation of motion of the ankle is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Moderate 
limitation of motion warrants a 10 percent evaluation and 
marked limitation of motion warrants a 20 percent evaluation.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

The Court has also held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.

The evidence of record reflects a March 1996 private medical 
statement noting a benign ankle examination with free range 
of motion and no deformity or tenderness.  A VA joint 
examination dated in May 1997 showed no swelling or deformity 
and a negative anterior post drawer sign.  Range of motion in 
the right ankle was noted as 20 degrees medial deviation and 
20 degrees lateral deviation with 120 degrees plantar flexion 
and 90 degrees dorsiflexion.  The examiner noted no objective 
abnormal findings were found.  However, at his September 1999 
hearing, the veteran testified that he had to wear a brace on 
his right ankle at all times.  The veteran also testified to 
experiencing pain both with and without the brace and an 
inability to walk more than three miles.  

With all reasonable doubt resolved in favor of the veteran 
and after consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
the Board concludes that the veteran's right ankle disability 
is manifested by no more than moderate limitation of motion.  
Thus, a 10 percent evaluation is warranted.  The Board finds 
that the evidence of record does not support a finding of 
marked limitation of motion.  

The Board notes that although the decision herein included 
consideration of the Court's decision in Fenderson, the 
veteran has not been prejudiced by such discussion.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

As the Board has herein assigned one increase, without 
specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard, 4 Vet. App. at 392-394 (1993).

G.  Entitlement to an Effective Date Prior to January 28, 
1997, for the Grant of Entitlement to Service Connection for 
Deflection of the Nasal Septum and for a Right Ankle Injury

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (1999).  
An informal claim is any communication indicating an intent 
to apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (1999).  An informal 
claim must also be in writing.  See Rodriguez v. West, No. 
98-7087 (Fed. Cir. August 25, 1999).  
There is no evidence of record that can be construed as an 
informal claim for entitlement to service connection for 
deflection of the nasal septum or a right ankle injury prior 
to January 28, 1997.  Additionally, all of the veteran's 
treatment records were associated with the claims folder 
after his original claim was filed.  The veteran's testimony 
that he continued to suffer from these disabilities after 
discharge from service and that he sought treatment at a VA 
facility in 1991 is not a basis for granting service 
connection from an earlier date.  At his September 1999 
hearing before a member of the Board, the veteran 
acknowledged that he did not file a written claim with VA 
prior to January 28, 1997.  The Board does not question the 
veteran's testimony that he suffered from deflection of the 
nasal septum and a right ankle injury at the time of his 
discharge from service.  However, because the veteran's 
original claim of entitlement to service connection for 
deflection of the nasal septum and a right ankle injury was 
received on January 28, 1997, the effective date of the grant 
of service connection for deflection of the nasal septum and 
for a right ankle injury cannot be earlier than January 28, 
1997.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As a 
result, the claim for an earlier effective date must be 
denied.

H.  Whether Recoupment of Disability Compensation to Offset 
Separation Pay of $11,094.53 is Proper

The veteran contends that it is inappropriate for VA to 
recoup the amount of separation pay received upon his 
discharge from service.  The veteran contends that the 
payment was not for any disability and that if recoupment is 
allowed, VA should not recoup more than the net amount of the 
separation pay the veteran retained after paying taxes on 
that income.  

The recoupment of the veteran's separation pay from his VA 
disability compensation is prescribed by Congress at 10 
U.S.C. § 1174, and is implemented by VA in 38 C.F.R. 
§ 3.700(a)(5)(i).  The language of this regulation mirrors 
that of the statute and states that "[a] veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of the separation pay subject to 
recoupment of the total amount received as separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, VAOGCPREC 14-92, 57 Fed. 
Reg. 49746 (1992), concluded that, "[i]n accordance with the 
provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."

The Board notes that the veteran disputes VA's right to 
recoup the amount that he has paid in taxes to the state and 
federal governments.  However, nowhere in the statutory 
language is there any suggestion that the amount to be 
deducted should be adjusted downward to reflect taxes paid on 
the amount in question.  On the contrary, the statute states 
that the "total" amount of separation pay received shall be 
deducted.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
addressed a similar issue.  The appellant in that case 
maintained that the RO committed error in recouping the gross 
amount of her readjustment pay from her disability 
compensation, arguing in part, that the amount to be recouped 
should not have exceeded the difference between readjustment 
pay she had received and the amount of federal income taxes 
she claimed to have paid with respect to that readjustment 
pay.  Characterizing the statutory language in question as 
"unambiguous," the Court stated that "[t]here is simply no 
authority in law which would permit the VA to grant 
appellant's request for relief from total recoupment of her 
readjustment pay."  Sabonis, at 430.  The Court held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law.  Id.

The Board finds that the law as written by Congress and 
implemented by VA regulation has been correctly applied in 
this case.  Under current law, the recoupment of the lump-sum 
separation payment that the veteran received when discharged 
from service, by withholding in monthly allotments payments 
of disability compensation benefits, is required.  10 U.S.C. 
§ 1174; 38 C.F.R. § 3.700(a)(5)(i).  Inasmuch as VA does not 
have any discretion in the recoupment of the veteran's 
separation pay, he has failed to state a claim upon which 
relief may be granted, and the claim must be denied for lack 
of legal merit.  



ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for a right ulnar nerve 
injury is denied.

Entitlement to service connection for left eye nevus is 
denied.

Entitlement to service connection for a left ankle injury is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
deflection of the nasal septum is denied.

A 10 percent evaluation is warranted for a right ankle 
injury, subject to the laws and regulations governing the 
payment of monetary benefits.

An effective date prior to January 28, 1997, for the grant of 
entitlement to service connection for deflection of the nasal 
septum and for a right ankle injury is denied.

The veteran's VA disability compensation is subject to 
recoupment of the separation pay that he received when 
discharged from the service.  His appeal against this 
recoupment is denied for failure to state a claim upon which 
relief may be granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

